Citation Nr: 1327822	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  11-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and a translator


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran had recognized service from February 1943 to June 1946.  He died in August 1990.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The RO declined to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for service connection for the cause of the Veteran's death was most recently denied by the Board in March 2006 and no appeal was filed.

2.  Since the Board's March 2006 decision, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for the cause of the Veteran's death.  




CONCLUSIONS OF LAW

1.  The Board's decision of March 2006, which denied service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  

2.  New and material evidence has been received by VA since entry of the March 2006 Board decision sufficient to reopen the previously denied claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, (West 2002); 38 C.F.R. § 3.103(c) (2012); See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993) and Bryant v. Shinseki, 23 Vet App 488 (2010); VAOPGCPREC 16-92; 57 Fed. Reg. 49,747 (1992).

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) .  To that end, the Board must ascertain whether new and material evidence has been presented before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order to establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Here, entitlement to service connection for the cause of the Veteran's death was initially denied in a September 2003 rating decision.  The appellant filed a notice of disagreement, and the Board affirmed the denial in a decision dated in March 2006.  The Board determined that the indicated immediate cause of the Veteran's death, cardiopulmonary arrest secondary to acute respiratory failure antecedent to pulmonary new growth with superimposed pneumonia/microabscesses related to pulmonary tuberculosis, were not manifest in service or within any applicable presumptive period following service.  Following notice to the appellant of the denial action and her appellate rights, a timely appeal was not initiated, thereby rendering final the Board's decision of March 2006.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  

Given the finality of the denial of service connection in March 2006, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  

Evidence of record at the time of the March 2006 Board denial included the Veteran's August 1990 certificate of death, which lists the immediate cause of death as cardiopulmonary arrest, secondary to respiratory failure, and the underlying cause of death as pulmonary new growth with superimposed pneumonia/microabscess, rule out pulmonary tuberculosis.  Other significant conditions contributing to death were septicemia, and severe respiratory acidosis.  At the time of the Veteran's death, service connection had not been established for any disability.  

The only available service medical record, his June 1946 separation examination report, did not show that the Veteran had respiratory problems during service, and indicated that his cardiovascular system was normal.  However, in a February 1946 Affidavit for Philippine Army Personnel, the Veteran reported that he had been sick with malaria for over 5 months during service, from September 1944 to February 1945.

Also of record at the time of the March 2006 Board denial were a number of treatment records from the Veterans Memorial Medical Center dated from March 1976 to May 1990, showing treatment the veteran received for various conditions.  In 1984, there was a notation of pneumonia.  In August 1990, he was admitted due to difficulty breathing, and died several days later while still hospitalized.

At a Decision Review Officer hearing held in March 2004, the appellant testified that the Veteran's lung disease started while in service but that he did not seek medical treatment at the time.  She further noted that the Veteran had told her that he spit blood while in service and suffered from chest pains.  

Since the last final denial, the record includes a lay affidavit dated in November 2009 from two veterans who served with the Veteran during World War II.  The affidavit indicated that the veterans attended a National Veterans Conference with the Veteran in Manila, Philippines, in October 1946, at which time the Veteran became weak and experienced cold perspiration.  At that time, the Veteran informed them that he had been suffering from pneumonia, pulmonary tuberculosis, and heart pain, which was allegedly confirmed by a physician also present at the National Veterans Conference who treated the Veteran on the scene.  In addition, evidence added to the claims file since the last final denial includes a transcript of the appellant's April 2011 Travel Board hearing, at which time she testified that the malaria noted in service either caused or contributed to the causes of his death.  

The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry, and in light of that lay evidence as to date of onset and a continuity of symptomatology, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death have been met.  The previously denied claim is thus reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened; to that extent only, the appeal is granted.


REMAND

Having reopened the claim, the Board finds that further development is necessary before a decision on the merits may be made regarding service connection for the cause of the Veteran's death.  The Veteran's August 1990 certificate of death lists the immediate cause of death as cardiopulmonary arrest, secondary to respiratory failure, and the underlying cause of death as pulmonary new growth with superimposed pneumonia/microabscess, rule out pulmonary tuberculosis.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

The appellant has contended that the Veteran's death was caused by respiratory problems that first manifested in service, or, alternatively, by malaria or respiratory complications related to in-service malaria.  The February 1946 Affidavit for Philippine Army Personnel indicated that from September 1944 to February 1945, while in service, the Veteran was afflicted with malaria, an infectious disease of which respiratory distress is a known complication.  The November 2009 lay affidavit from the two veterans who served with the Veteran indicated that the Veteran became weak and experienced cold perspiration in October 1946, at which time the Veteran informed them that he had been suffering from pneumonia, pulmonary tuberculosis, and heart pain.  However, a clinical diagnosis of pneumonia is not documented in the claims file until 1984.  

A VA medical opinion has not yet been obtained in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the Board cannot generate its own medical conclusions for use in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board finds that a medical opinion is necessary to determine the likelihood that the Veteran's cause of death, i.e. cardiopulmonary arrest, secondary to respiratory failure, due to pulmonary new growth with superimposed pneumonia/microabscess, rule out pulmonary tuberculosis, was causally related to service, to include the malaria noted during service or any residuals thereof.  

Accordingly, the case is REMANDED for the following action:

1. The RO should present the issue to a VA physician for a medical opinion.  The physician should review the entire claims file, after which he/she is requested to clearly address whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's cause of death (i.e. cardiopulmonary arrest, secondary to respiratory failure, due to pulmonary new growth with superimposed pneumonia/microabscess, rule out pulmonary tuberculosis) was causally related to service, to include the reported medical history of malaria during service noted on a February 1946 Affidavit by the Veteran, or any residuals thereof.  In rendering this opinion, the physician must consider the lay statements of the appellant as well as the November 2009 affidavit of the veteran's former comrades.  

The Board notes that for a disability to be the principal cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death or be etiologically related.  For a disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

A complete rationale should be provided for any opinion offered.

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection for cause of the Veteran's death is warranted.  If the claim remains denied, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


